1

2

3

4

5
                               UNITED STATES DISTRICT COURT
6
                             EASTERN DISTRICT OF CALIFORNIA
7

8
     MARIA CHAVIRA,                 )                 CASE NO. 1:19-cv-00538-DAD-SAB
9                                   )
                Plaintiff,          )                 ORDER RE STIPULATION TO EXTEND
10                                  )                 TIME TO RESPOND TO COMPLAINT
           vs.                      )
11
                                    )                 (ECF No. 6)
12
     U.S. DEPARTMENT OF EDUCATION   )
     and IMMEDIATE CREDIT RECOVERY, )
13
     INC,                           )
                                    )
14              Defendants.         )
                                    )
15                                  )

16
              Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that Defendants shall
17
     file a response to Plaintiff’s complaint on or before June 12, 2019.
18

19   IT IS SO ORDERED.

20   Dated:     May 22, 2019
21
                                                        UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26

27

28




                                                  1
